 



Exhibit 10.2
AGREEMENT
                
               This Agreement made as of this 15th day of May, 2007 by and
between Black Box Corporation, a Delaware corporation (the “Corporation”), and
R. Terry Blakemore, an individual residing in the State of Tennessee and an
executive of the Corporation (the “Executive”).
WITNESSETH:
               WHEREAS, the Board of Directors of the Corporation has determined
that it is in the best interests of the Corporation to enter into this Agreement
with the Executive; and
               WHEREAS, the Executive desires to obtain certain benefits in the
event the Executive’s employment is terminated;
               NOW, THEREFORE, the parties hereto, each intending to be legally
bound hereby, agree as follows:

1.   Definition of Terms The following terms when used in this Agreement shall
have the meaning hereafter set forth:

  (a)   “Annual Salary Adjustment Percentage” shall mean the mean average
percentage increase in base salary for all executive officers of the Corporation
during the two full calendar years immediately preceding the time to which such
percentage is being applied; provided, however, that if after a
Change-in-Control, as hereinafter defined, there should be a significant change
in the number of executive officers of the Corporation or in the manner in which
they are compensated, then the foregoing definition shall be changed by
substituting for the phrase “executive officers of the Corporation” the phrase
“persons then performing the functions formerly performed by the executive
officers of the Corporation.”     (b)   “Cause for Termination” shall mean:

  (i)   the deliberate and intentional failure by the Executive to devote
substantially the Executive’s entire business time and best efforts to the
performance of the Executive’s duties (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness or
disability);

      or

-1-



--------------------------------------------------------------------------------



 



  (ii)   engaging by the Executive in gross misconduct materially and
demonstrably injurious to the Corporation;

      or

  (iii)   the conviction of the Executive of, or the entry of a plea of guilty
or Nolo Contendre by the Executive to, a crime involving an act of fraud or
embezzlement against the Corporation or the conviction of the Executive of, or
the entry of a plea of Nolo Contendre by the Executive to, any felony involving
moral turpitude;

      or

  (iv)   the Executive’s material breach of Section 4 or Section 8 hereof which
continues for ten (10) days after receiving written notice thereof from the
Corporation or the Executive’s willful failure to comply with instructions of
the Board of Directors of the Corporation provided that such instructions would
not give rise to Good Reason for Termination.

      For purposes of this definition, no act, or failure to act, on the
Executive’s part shall be considered “deliberate and intentional” or to
constitute gross misconduct unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s action or
omission was in the best interests of the Corporation.     (c)  
“Change-in-Control” shall mean a change in control of the Corporation of such a
nature that it would be required to be reported by the Corporation in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as in effect on the date hereof (“Exchange Act”);
provided, however, that:

  (i)   without respect to the foregoing, such a change in control shall be
deemed to have occurred if any “person” (as such term is used in sections 13(d)
and 14(d)(2) of the Exchange Act) or any “group” (as such term is defined in
Rule 13d-5(b) promulgated under the Exchange Act), is or becomes the beneficial
owner, directly or indirectly, of securities of the Corporation representing
twenty percent (20%) or more of the combined voting power of the Corporation’s
then outstanding securities coupled with or followed by the existence of a
majority of the board of directors of the

-2-



--------------------------------------------------------------------------------



 



      Corporation consisting of individuals other than individuals who either
were directors of the Corporation at least one year prior to or were nominated
by those individuals who were directors of the Corporation at least one year
prior to such person or group becoming a beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities;

      and

  (ii)   without respect to the foregoing, if the Corporation shall sell all or
substantially all of its assets or shall merge, consolidate or reorganize with
another company, then such a change in control shall be deemed to have occurred
if (x) upon conclusion of the transaction less than fifty-one percent (51%) of
the outstanding securities entitled to vote generally in the election of
directors of the acquiring company or resulting company are owned by persons who
were the stockholders of the Corporation generally prior to the transaction and
following the transaction a majority of the board of directors of the acquiring
company or resulting company consists of individuals other than individuals who
either were directors of the Corporation at least one year prior to or were
nominated by those individuals who were directors of the Corporation at least
one year prior to such sale, merger, consolidation or reorganization or
(y) following the transaction a person or group (as described in subclause
(i) above) would be a beneficial owner, directly or indirectly, of securities of
the acquiring company or resulting company representing 20% or more of the
combined voting power of the acquiring company’s or resulting company’s then
outstanding securities as described in subclause (i) above and a majority of the
board of directors of the acquiring company or resulting company consists of
individuals other than individuals who either were directors of the Corporation
at least one year prior to or were nominated by those individuals who were
directors of the Corporation at least one year prior to such sale, merger,
consolidation or reorganization.

  (d)   “Date of Termination” shall mean:

  (i)   if the Executive’s employment is terminated for Disability, the date
that a Notice of Termination is given to the Executive;

-3-



--------------------------------------------------------------------------------



 



  (ii)   if the Executive’s employment terminates due to the Executive’s death
or Retirement, the date of death or Retirement, respectively;     (iii)   if the
Executive decides to terminate employment upon Good Reason for Termination, the
date specified by the Executive in a Notice of Termination; or     (iv)   if the
Executive’s employment is terminated for any other reason, the date on which a
termination becomes effective pursuant to a Notice of Termination or, if no
Notice of Termination is provided, the date that the Executive’s employment was
terminated.

  (e)   “Disability” shall mean such incapacity due to physical or mental
illness or injury as causes the Executive to be unable to perform the
Executive’s duties with the Corporation during 90 consecutive days or 120 days
during any six month period.     (f)   “Good Reason for Termination” shall mean
the occurrence of:

  (i)   without the Executive’s express written consent, following a
Change-in-Control the assignment to the Executive of any duties materially and
substantially inconsistent with the Executive’s positions, duties,
responsibilities and status immediately prior to a Change-in-Control, or a
material change in the Executive’s reporting responsibilities, titles or offices
as in effect immediately prior to a Change-in-Control, or any removal of the
Executive from or any failure to re-elect the Executive to any of such positions
except in connection with the termination of the Executive’s employment due to
Cause for Termination, Disability or Retirement (as hereinafter defined) or as a
result of the Executive’s death;     (ii)   a reduction by the Corporation after
a Change-in-Control in the Executive’s base salary as in effect immediately
prior to any Change-in-Control;     (iii)   a failure by the Corporation after a
Change-in-Control to continue to provide incentive compensation comparable to
that provided to the Executive immediately prior to any Change-in-Control;    
(iv)   the failure by the Corporation after a Change-in-Control to continue in
effect any benefit or compensation plan, stock option plan, pension plan, life
insurance plan, health and accident plan or

-4-



--------------------------------------------------------------------------------



 



      disability plan in which the Executive is participating immediately prior
thereto (provided, however, that there shall not be deemed to be any such
failure if the Corporation substitutes for the discontinued plan, a plan
providing the Executive with substantially similar benefits) or the taking of
any action by the Corporation which would adversely affect the Executive’s
participation in or materially reduce the Executive’s benefits under any of such
plans or deprive the Executive of any material fringe benefit enjoyed by the
Executive immediately prior to a Change-in-Control;

  (v)   the failure of the Corporation to obtain the assumption of this
Agreement by any successor as contemplated in Section 10(c) hereof;     (vi)  
any purported termination of the employment of the Executive by the Corporation
following a Change-in-Control which is not (A) due to the Executive’s
Disability, Retirement (as hereinafter defined) or in accordance with Section 2
hereof, or (B) effected pursuant to a Notice of Termination satisfying the
requirements of subsection 1(h) below; or     (vii)   the relocation of the
Executive following a Change-in-Control to a facility or a location more than 50
miles from the Employee’s then present location, without the Executive’s prior
written consent.

  (g)   “LTIP Plan” shall mean an incentive compensation plan of the Corporation
which would pay bonuses to the Executive based upon the achievement of specified
goals during or at the end of an award period of more than one year (such as a
three year incentive compensation plan).     (h)   “Notice of Termination” shall
mean a written statement which sets forth the specific reason for termination
and, if such is claimed to be Cause for Termination or Good Reason for
Termination, in reasonable detail the facts and circumstances thereof.     (i)  
“Options” shall mean any stock options issued pursuant to any present or future
stock option plan of the Corporation.     (j)   “Retirement” shall mean a
termination of the Executive’s employment after age 65 or in accordance with any
mandatory retirement arrangement with respect to an earlier age agreed to by the
Executive.

-5-



--------------------------------------------------------------------------------



 



  (k)   “Stock Awards” shall mean any stock-based awards, other than Options,
including any stock appreciation rights, restricted stock awards, or performance
stock awards, issued pursuant to any present or future stock plan of the
Corporation.

2.   Termination by the Corporation Due to Cause for Termination. Should the
Board of Directors of the Corporation determine that Cause for Termination
exists, the Board of Directors of the Corporation by resolution duly adopted may
at that time or during a period of two months thereafter terminate the
Executive’s employment due to Cause for Termination by delivering a Notice of
Termination. If the Board of Directors of the Corporation fails to duly adopt
within such two month period a resolution terminating the Executive’s
employment, then the Corporation shall be deemed to have waived its right to
terminate the Executive due to those circumstances which constituted the Cause
for Termination previously found to exist by the Board.   3.   Payments
Following Termination of Employment After Change-in-Control.

  (a)   If during the term of this Agreement the Executive’s employment with the
Corporation shall be terminated:

  (i)   due to the Executive’s death or Disability,     (ii)   by the Executive
at any time prior to a Change-in-Control,     (iii)   by the Executive following
a Change-in-Control other than the Executive’s having terminated for Good Reason
for Termination,     (iv)   by the Corporation at any time prior to a
Change-in-Control, or     (v)   by the Corporation following a Change-in-Control
in accordance with Section 2 hereof or in accordance with Retirement,

      then the Corporation shall have no obligations hereunder to the Executive
from and after the Date of Termination and the only obligations of the
Corporation to the Executive shall be in accordance with any other employment
agreement applicable to the Executive and the then various policies, practices
and benefit plans of the Corporation.

-6-



--------------------------------------------------------------------------------



 



  (b)   If during the term of this Agreement a Change-in-Control shall have
occurred and the Executive’s employment shall have been terminated on or before
the second anniversary of the date of the Change-in-Control other than under the
circumstances above described in subsection 3(a) (for example, a termination by
the Executive for Good Reason for Termination within the foregoing period
following a Change-in-Control shall entitle the Executive to the payments set
forth in this subsection), then the Corporation shall pay the Executive on or
before the sixtieth (60th) day following the Date of Termination the following
sums:

  (i)   in cash any unpaid portion of the Executive’s full base salary for the
period from the last period for which the Executive was paid to the Date of
Termination; and     (ii)   an amount in cash as liquidated damages for lost
future remuneration equal to the sum of         (A) the product obtained by
multiplying:

  (1)   the lesser of         (i)   two (2.0), or         (ii)  a number equal
to the number of calendar months remaining from the Date of Termination to the
date on which the Executive is 65 years of age (or, if earlier, the age agreed
to by the Executive pursuant to any prior arrangement) divided by twelve,

      times

  (2)   the sum of         (i)   the greater of

      (x) the Executive’s annual base salary for the year in effect on the Date
of Termination,         (y) in the case of termination by the Executive for Good
Reason for Termination, the Executive’s annual base salary in effect on the date
immediately preceding the date

-7-



--------------------------------------------------------------------------------



 



      of the earliest event which gave rise to the termination by the Executive
for Good Reason for Termination,

      or         (z) the Executive’s annual base salary for the year in effect
on the date of the Change-in-Control,

      plus         (ii) the greater of

      (x)     one third (1/3) of the aggregate cash bonuses or awards (including
any payments under an LTIP Plan) received by the Executive as incentive
compensation or bonus during the three calendar years immediately preceding the
Date of Termination         (y) in the case of termination by the Executive for
Good Reason for Termination, one third (1/3) of the aggregate cash bonuses or
awards (including any payments under an LTIP Plan) received by the Executive as
incentive compensation or bonus during the three calendar years immediately
preceding the date of the earliest event which gave rise to the termination by
the Executive for Good Reason for Termination,         or         (z) one third
(1/3) of the aggregate cash bonuses or awards (including any payments under an
LTIP Plan) received by the Executive as incentive compensation or bonus for the
three calendar years immediately preceding the date of the Change-in-Control,

-8-



--------------------------------------------------------------------------------



 



      plus         (B) if the Executive immediately preceding the date of the
Change-in-Control is a participant in an LTIP Plan and the award period has not
been completed prior to the date of the Change-in-Control, an amount equal to

      (1) the total cash award or bonus which would have been received by the
Executive under such LTIP Plan assuming that, in addition to any goals met on or
before the date of the Change-in-Control, all goals that were to be measured
after the date of the Change-in-Control were achieved and the Executive remained
in the employ of the Corporation at all relevant times under the LTIP Plan,    
    less         (2) any portion of the cash award or bonus for that award
period previously paid to the Executive pursuant to such LTIP Plan.

4.   Nondisclosure of Information.

  (a)   Executive acknowledges that the Corporation has invested and will
continue to invest considerable resources in the research, development and
advancement of the Corporation’s business, which investment has or may result in
the generation of proprietary, confidential and/or trade secret data,
information, techniques and materials, tangible and intangible, which properly
belong to the Corporation or in which the Corporation has an interest. Executive
acknowledges and agrees that it would be unlawful for Executive to appropriate,
to attempt to appropriate, or to disclose to anyone or use for a third party’s
benefit such data, information, techniques or materials, subject to the
following:

  (i)   Executive acknowledges that the following constitute protectable
confidential, trade secret or otherwise proprietary information of the
Corporation or of a third party: all computer software and firmware and computer
aided mechanisms related to the foregoing, files, programs, data or information
received by the Corporation from a customer or prospective customer of the
Corporation if such is confidential or proprietary to the customer, data base
management systems or other instrumentations, any proposals for development, any
reports on findings of tests, investigative

-9-



--------------------------------------------------------------------------------



 



      studies, consultations or the like, pricing policies, budgets, customer
lists, strategic plans (whether or not communicated in writing), marketing and
sales information, all written documents not generally in the public domain, any
and all copies or imitations of the foregoing, and all other confidential, trade
secret or proprietary information, whether or not copyrighted or patented and
whether created solely by Executive, jointly with others, or solely by others.

  (ii)   For purposes of this Section 4, all confidential, proprietary, or trade
secret information enumerated or mentioned in Section 4(a)(i) is hereinafter
referred to as “Information”. Any restrictions on disclosure and use of the
Information will apply to all copies of the Information, whether in whole or in
part.     (iii)   During the term of this Agreement and at all times after
termination of this Agreement, unless authorized in writing by the Corporation,
the Executive will not:

  (1)   use for the Executive’s benefit or advantage the Information, or     (2)
  use the Information for the benefit or advantage of any third party, or    
(3)   disclose or cause to be disclosed the Information or authorize or permit
such disclosure of the Information to any unauthorized third party, or     (4)  
use the Information in any manner which is intended to injure or cause loss,
whether directly or indirectly, to the Corporation.

  (iv)   The Executive will not be liable for the disclosure of Information
which:

  (1)   is in the public domain generally and as such becomes known to Executive
through no wrongful act or breach of this Agreement; or

-10-



--------------------------------------------------------------------------------



 



  (2)   is received rightfully by Executive from a third party having a lawful
right to possess and to release the Information, provided the Executive agrees
to promptly notify the Corporation if the Executive suspects that the
information possessed by the third party is within the meaning of Information
under this Agreement.

  (v)   In any judicial proceeding, it will be presumed that the Information
constitutes protectable trade secrets, and the Executive will bear the burden of
proving that any Information is publicly or rightfully known by the Executive.  
  (vi)   The Executive will surrender to the Corporation at any time upon
request, and upon termination of the Executive’s employment with the Corporation
for any reason, all written or otherwise tangible documentation representing or
embodying the Information, in whatever form, whether or not copyrighted,
patented, or protected as a mask work, and any copies or imitations of the
Information, whether or not made by the Executive.     (vii)   The Executive
agrees to be available upon request for consultation after termination of
employment to provide information and details with respect to any work or
activity performed or materials created by the Executive alone or with others
during the Executive’s employment by the Corporation. The Executive will be
reimbursed for these services.

  (b)   Any and all creations, developments, discoveries, inventions, works of
authorship, enhancements, modifications and improvements, including without
limitation computer programs, data bases, data files and the like, (hereinafter
collectively referred to as “Development” or “Developments”), whether or not the
Developments are copyrightable, patentable, protectable as mask works or
otherwise protectable (such as by contract or implied duty), and whether
published or unpublished, conceived, invented, developed, created or produced by
the Executive alone or with others during the term of the Executive’s
employment, whether or not during working hours and whether on the Corporation’s
premises or elsewhere, will be the sole and exclusive property of the
Corporation if the Development is:

  (i)   connected with the Corporation in any way, or

-11-



--------------------------------------------------------------------------------



 



  (ii)   within the scope of the Executive’s duties assigned or implied in
accordance with the Executive’s position, or     (iii)   a product, service, or
other item which would be in competition with the products or services offered
by the Corporation or which is related to the Corporation’s products or
services, whether presently existing, under development, or under active
consideration, or     (iv)   in whole or in part, the result of the Executive’s
use of the Corporation’s resources, including without limitation personnel,
computers, data bases, communications facilities, word processing systems,
programs, office facilities or otherwise.

      During the term of the Executive’s employment with the Corporation and, if
the Corporation should then so request, after termination of such employment,
the Executive agrees to assign and does hereby assign to the Corporation all
rights in the Developments created by the Executive alone or with others during
the term of the Executive’s employment, and all rights in any trademarks,
copyrights, patents, trade secrets and analogous intellectual property rights
and any applications for registration for same, of the United States and such
foreign countries as the Corporation may designate which are related to the
Developments, including without limitation all accompanying goodwill and the
right to sue for infringement or misappropriation and to receive all proceeds
related to any judgment or settlement of same. The Executive agrees to execute
and deliver to the Corporation any instruments the Corporation deems necessary
to vest in the Corporation sole title to and all exclusive rights in the
Developments created by the Executive alone or with others during the term of
the Executive’s employment, and in all related trademarks, copyrights, mask work
protection rights, and/or patent rights so created during the term of
employment. The Executive agrees to execute and deliver to the Corporation all
proper papers for use in applying for, obtaining, maintaining, amending and
enforcing all such trademarks, copyrights, patents or such other legal
protections as the Corporation may desire. The Executive further agrees to
assist fully the Corporation or its nominees in the preparation and prosecution
of any trademark, copyright, mask work protection, patent, or trade secret
arbitration or litigation. The Executive shall be reimbursed on a reasonable
hourly basis consistent with the compensation provided for herein for the
Executive’s services rendered following termination of employment.     (c)   The
Executive’s obligations and covenants in this Section 4 will be binding upon the
Executive’s heirs, legal representatives, successors and assigns.

-12-



--------------------------------------------------------------------------------



 



  (d)   The Corporation and the Executive agree that the rights conveyed by this
Agreement are of a unique and special nature. The Executive and the Corporation
agree that any violation of this Section 4 will result in immediate and
irreparable harm to the Corporation and that in the event of any actual or
threatened breach or violation of any of the provisions of this Section 4, the
Corporation will be entitled as a matter of right to an injunction or a decree
of specific performance without bond from any equity court of competent
jurisdiction. The Executive waives the right to assert the defense that such
breach or violation can be compensated adequately in damages in an action at
law. Nothing in this Agreement will be construed as prohibiting the Corporation
from pursuing any other remedies at law or in equity available to it for such
breach or violation or threatened violation.

5.   Medical Insurance or Similar Benefit Plans

  (a)   If the Executive’s employment should terminate under such circumstance
as entitle the Executive to receive payments pursuant to Section 3(b) hereof,
the Executive shall be deemed for purposes of all employee medical insurance or
similar benefits of the Corporation, to have remained in the continuous
employment of the Corporation for the two year period following the Date of
Termination and shall be entitled to all of the medical insurance or similar
benefits provided by the Corporation as though the Executive had so remained in
the employment of the Corporation.     (b)   If for any reason, whether by law
or provisions of the Corporation’s employee medical insurance or similar benefit
plans, any benefits which the Executive would be entitled to under the foregoing
subsection of this Section 5 cannot be paid pursuant to such employee benefit
plans, then the Corporation hereby contractually agrees to pay to the Executive
the difference between the benefits which the Executive would have received in
accordance with the foregoing subsections of this Section if the relevant
employee medical insurance or similar benefit plan could have paid such benefit
and the amount of benefits, if any, actually paid by such employee medical
insurance or similar benefit plan. The Corporation shall not be required to fund
its obligation to pay the foregoing difference.

-13-



--------------------------------------------------------------------------------



 



6.   Other Employment. In the event of a termination of employment under the
circumstances above described in Section 3(b) hereof, the Executive shall have
no duty to seek any other employment after termination of the Executive’s
employment with the Corporation and the Corporation hereby waives and agrees not
to raise or use any defense based on the position that the Executive had a duty
to mitigate or reduce the amounts due the Executive hereunder by seeking other
employment whether suitable or unsuitable and should the Executive obtain other
employment, then the only effect of such on the obligations of the Corporation
hereunder shall be that the Corporation shall be entitled to credit against any
payments which would otherwise be made pursuant to Sections 5(a) or 5(b) hereof,
any comparable payments to which the Executive is entitled under the employee
benefit plans maintained by the Executive’s other employer or employers in
connection with services to such employer or employers after termination of the
Executive’s employment with the Corporation.   7.   Stock Awards and Options. If
the Executive’s employment should terminate under the circumstances described in
Section 3(a) hereof, the Executive’s rights, if any, with respect to any
outstanding Stock Awards and/or Options shall be governed by the plans and any
related agreements pursuant to which such Stock Awards and/or Options were
granted. If the Executive’s employment should terminate under such circumstances
as entitle the Executive to receive payments pursuant to Section 3(b) hereof,
then, with respect to each outstanding Option or Stock Award which did not
immediately vest and/or become exercisable upon the occurrence of a
Change-in-control, such Stock Award or Option shall remain outstanding in
accordance with its terms provided that in any event it shall automatically vest
upon termination of employment and/or become and remain exercisable at any time
after termination of employment until the stated expiration date contained in
the grant for such Stock Award or Option.   8.   Noncompetition. During the
period of employment of Executive by the Corporation and for five (5) years
thereafter, the Executive will not, in any geographic area in which the
Corporation is offering its services and products, without the prior written
consent of the Corporation:

  (a)   directly or indirectly engage in,     (b)   assist or have an active
interest in (whether as proprietor, partner, investor, shareholder, officer,
director or any type of principal whatsoever), or     (c)   enter the employ of,
or act as agent for, or advisor or consultant to, any person, firm, partnership,
association, corporation or business organization, entity or enterprise which is
or is about to become

-14-



--------------------------------------------------------------------------------



 



      directly or indirectly engaged in,

    any business which is competitive with any business of the Corporation or
any subsidiary or affiliate thereof in which Executive is or was engaged;
provided, however, that the foregoing provisions of this paragraph 8 are not
intended to prohibit and shall not prohibit Executive from purchasing, for
investment, not in excess of 1% of any class of stock or other corporate
security of any company which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.       Executive acknowledges that the breach by
the Executive of the provisions of this Section 8 would cause irreparable injury
to the Corporation, acknowledges and agrees that remedies at law for any such
breach will be inadequate and consents and agrees that the Corporation shall be
entitled, without the necessity of proof of actual damage, to injunctive relief
in any proceedings which may be brought to enforce the provisions of this
Section 8. Executive acknowledges and warrants that the Executive will be fully
able to earn an adequate livelihood for the Executive and the Executive’s
dependents if this Section 8 should be specifically enforced against the
Executive and that such enforcement will not impair the Executive’s ability to
obtain employment commensurate with the Executive’s abilities and fully
acceptable to the Executive .       If the scope of any restriction contained in
this Section 8 is too broad to permit enforcement of such restriction to its
full extent, then such restriction shall be enforced to the maximum extent
permitted by law and Executive and the Corporation hereby consent and agree that
such scope may be judicially modified in any proceeding brought to enforce such
restriction.   9.   Terms. This Agreement shall be for an initial term of five
years commencing on the date hereof. This Agreement shall automatically renew
for an additional term of one year commencing on the fifth anniversary of the
date hereof and for succeeding additional terms each of one year on each
succeeding anniversary thereof until and unless either party sends written
notice of non-renewal to the other party at least six months prior to a renewal
date; provided, however, that if a Change-in-Control shall occur during the
initial or renewed term of this Agreement, then this Agreement shall remain in
effect until the second anniversary of the date of the Change-in-Control.   10.
  Miscellaneous.

  (a)   This Agreement shall be construed under the laws of the Commonwealth of
Pennsylvania.

-15-



--------------------------------------------------------------------------------



 



  (b)   This Agreement constitutes the entire understanding of the parties
hereto with respect to the subject matter hereof and may only be amended or
modified by written agreement signed by the parties hereto.     (c)   The
Corporation will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Corporation, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner required of the Corporation and to perform it as if
no such succession had taken place. Failure of the Corporation to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Executive to terminate employment due to
Good Reason for Termination. As used in this Agreement, “Corporation” shall mean
the Corporation as hereinbefore defined and any successor to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this subsection (c) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.     (d)   This Agreement shall
inure to the benefit of and be enforceable by the Executive and the Corporation
and their respective legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee or other designee or, if there be no such designee,
to the Executive’s estate.     (e)   Any notice or other communication provided
for in this Agreement shall be in writing and, unless otherwise expressly stated
herein, shall be deemed to have been duly given if mailed by United States
registered mail, return receipt requested, postage prepaid, addressed in the
case of the Executive to the Executive’s office at the Corporation with a copy
to the Executive’s residence and in the case of the Corporation to its principal
executive offices, attention of the Chief Executive Officer.     (f)   No
provisions of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by the
Executive and approved by resolution of the Board of Directors of the
Corporation. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other

-16-



--------------------------------------------------------------------------------



 



      party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. Nothing contained herein shall impair the right of
the Corporation to terminate the Executive’s employment, subject to making any
payments required to be made hereunder.

  (g)   The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.     (h)   This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original but all of which together will constitute one and the same
instrument.     (i)   If litigation should be brought to enforce, interpret or
challenge any provision contained herein, the prevailing party in such
litigation, if any, shall be entitled to its reasonable attorney’s fees and
disbursements and other costs incurred in such litigation and to interest on any
money judgment obtained calculated at the prime rate of interest in effect from
time to time at Citizen’s Bank, N.A. (or its successor), from the date that the
payment should have been made under this Agreement.     (j)   Excise Taxes.    
    (i) For purposes of this subsection 10(j), (1) a Payment shall mean any
payment or distribution in the nature of compensation to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise;
(2) Agreement Payment shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this subsection 10(j)); (2) Net After Tax Receipts shall
mean the Present Value of a Payment net of all taxes imposed on the Executive
with respect thereto under Sections 1 and 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), determined by applying the highest marginal rate
under Section 1 of the Code applicable to the Executive’s taxable income for
such year; (4) “Present Value” shall mean such value determined in accordance
with Section 280G(d) (4) of the Code; and (5) “Reduced Amount” shall mean the
greatest aggregate amount of Payments, if any, which (x) is less than the sum of
all Payments and (y) results in aggregate Net After Tax Receipts which are
greater than the Net After Tax Receipts which would result if the aggregate
Payments were made.

-17-



--------------------------------------------------------------------------------



 



      (ii) Anything in this Agreement to the contrary notwithstanding, in the
event PriceWaterhouseCoopers L.L.P. (or if PriceWaterhouseCoopers L.L.P. is the
audit firm for the Corporation at the time, another accounting firm of
nationally recognized standing selected by Executive) (the “Accounting Firm”)
shall determine that receipt of all Payments would subject the Executive to tax
under Section 4999 of the Code, it shall determine whether some amount of
Payments would meet the definition of a “Reduced Amount.” If the Accounting Firm
determines that there is a Reduced Amount, the aggregate Agreement Payments
shall be reduced to such Reduced Amount; provided, however, that if the Reduced
Amount exceeds the aggregate Agreement Payments, the aggregate Payments shall,
after the reduction of all Agreement Payments, be reduced (but not below zero)
in the amount of such excess. All determinations made by the Accounting Firm
under this Section shall be binding upon the Corporation and the Executive and
shall be made within 60 days of the occurrence of an event which requires the
Corporation to make payments to the Executive under this Agreement. No later
than two business days following the making of this determination by the
Accounting Firm, the Corporation shall pay to or distribute for the benefit of
the Executive such Payments as are then due to the Executive under this
Agreement and shall promptly pay to or distribute for the benefit of the
Executive in the future such Payments as become due to the Executive under this
Agreement. The Corporation or its successor shall pay for the work done by the
Accounting Firm. In the event that the Accounting Firm is unable or unwilling to
make the determinations to be made under this subsection 10(j) or for any reason
such determinations are not made within 60 days of the occurrence of the event
which requires the Corporation to make payments to the Executive under this
Agreement, the Corporation shall make all Payments as are then due to the
Executive without reduction no later than two business days following the 60th
day after the occurrence of the event which required the Corporation to make
payments to the Executive under this Agreement.         (iii) While it is the
intention of the Corporation and the Executive to reduce the amounts payable or
distributable to the Executive hereunder only if the aggregate Net After Tax
Receipts to the Executive would thereby be increased, as a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement which should not have been
so paid or distributed (“Overpayments”) or that additional amounts which will
not have been paid or distributed by the Corporation to or for the benefit of
the

-18-



--------------------------------------------------------------------------------



 



      Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Corporation or the Executive which the Accounting Firm believes has
a high probability of success or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Corporation to or for the benefit of the Executive
shall be treated for all purposes as a loan ab initio to the Executive which the
Executive shall repay to the Corporation together with interest at the
applicable federal rate provided for in Section 7872(f) (2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Executive to the Corporation if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Corporation to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f) (2) of the Code.

-19-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed on the date first
above written.

                     
 
                    ATTEST:       BLACK BOX CORPORATION    
 
                   
 
                   
 
                   
By:
  /s/ Michael McAndrew       By:   /s/ Fred C. Young    
 
                   
 
                   
 
          Title:   CEO    
 
                   
 
                   
 
                   
 
                    WITNESS:                
 
                   
 
                   
 
                    /s/ Denette Blakemore       /s/ Terry Blakemore            
                  R. Terry Blakemore    

-20-